                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

                                                            CRIMINAL    No. 19-mj-4532-DHH
          v.

 ZAOSONG ZHENG

           Defendant



                       AFFIDA VIT OF SPECIAL AGENT KARA D. SPICE, FBI

          I, Kara D. Spice, declare and state as follows:

          1)     I am a Special Agent of the Federal Bureau of Investigation        and have been for

approximately    fifteen years and I am one of the agents assigned to investigate the captioned

matter;

          2)     On December     17,2019, FBI agents searched Zaosong Zheng's residence, 400

Brookline Avenue, Apartment 8a. The residence is a one-bed apartment in which Zheng lived

with a roommate, Jialin Li.

          3)     When agents got to the apartment on December          17,2019,   they found Zheng's

roommate, Jialin Li. Iialin Li explained that, following Zheng's        arrest, Iialin Li had moved into

the bedroom where Zheng had previously stayed. Iialin Li claimed that after Zheng's arrest,

another Chinese national who arrived in the United States on December             13,2019, named Weihai

Liu had moved into the spot where Iialin Li was previously       sleeping in the apartment.    Iialin Li

explained that Zheng had packed his belongings into three suitcases.         The visible marking for the

suitcase has a check-in date of December 9,2019.        From these facts, I believe that Zheng
intended to leave the United States and not return. Li denied accompanying            Zheng to the airport

and claimed that Zheng took an Uber.

        4)      1ialin Li told agents that he is a cadet in the People's Liberation Army (the army

of the Republic of China), currently working at a military hospital in China. 1ialin Li explained

that he is in the United States on a 1-1 visa, like Zaosong Zheng, and that he worked with Zheng

at the Wenyi Wei lab at Beth Israel Deaconess Medical Center.           1ialin Li told agents that Wenyi

Wei had told lialin Li that Zheng had been arrested for trying to smuggle cells out of the United

States. lialin Li went on to explain that he knew of two other lab researchers         from the same lab

who had smuggled cells out of the United States, Lei Liu and Leina Ma, both of whom were also

Chinese nationals. Ma is a Jl visa holder sponsored by Harvard University and specializes                in

cancer research.

        5)         When Zheng was stopped on December 9, 2019, Zheng claimed to be carrying a

laptop for Lei Liu to China because, as Zheng claimed, Liu did not have room in Liu's baggage

for the computer.     On December    17,2019, lialin Li gave the same name Lei Liu as someone who

had also smuggled biological specimens out of the United States. I believe, based on my training

and experience that this is evidence that Zheng and Liu conspired to smuggle biological

specimens out of the United States.

        6)         I know, based on my training and experience,      that the Chinese government      uses

post-graduate   students and post-doctorate    researchers,   and professors   in the fields of science,

technology, engineering,     and mathematics   (STEM), to obtain and often steal intellectual property

from the United States to benefit Chinese academic institutions        and businesses.

        7)         I believe, based on my training and experience,    that Zheng's appointment      at

BIOMC was not an accident, and that he was knowingly            gathering and collecting intellectual



                                                     2
property from BIDMC, possibly on behalf of the Chinese government. Zheng further admitted

to stealing the intellectual property of BIDMC to benefit himself and his laboratory in China.

Based upon my experience and training, this type of behavior is expected of Chinese nationals

when they travel to the United States and rewarded upon their return to China.



                                             Sworn, under penalty of perjury,



                                     By:     la.tv-P.~
                                             KARA D. SPICE
                                             Special Agent
                                             Federal Bureau of Investigation




                                                3
                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants.



                                              /s/ Ben Tolkoff
                                              BENJAMIN TOLKOFF
                                              Assistant United States Attorney



Date: December 20,2019




                                                 4
